 1   GUNDERSON LAW FIRM
     Mark H. Gunderson, Esq.
 2   Nevada State Bar No. 2134
 3   mgunderson@gundersonlaw.com
     Austin K. Sweet, Esq.
 4   Nevada State Bar No. 11725
     asweet@gundersonlaw.com
 5   3895 Warren Way
     Reno, Nevada 89509
 6
     Telephone: 775.829.1222
 7   Facsimile: 775.829.1226
     Attorneys for Plaintiffs
 8
 9                                   UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA

11    JANET BROWN, an individual; LAURA                             3:19-cv-00207-MMD-WGC
      MELENDEZ, an individual; and JOHN
12    BRADLEY BROWN, an individual,
13
                              Plaintiffs,                         JOINT CONFERENCE REPORT
14                                                               SPECIAL SCHEDULING REVIEW
                  vs.                                                    REQUESTED
15
      UNITED STATES OF AMERICA,
16
17                      Defendant.
      _______________________________________/
18
19            Plaintiffs and the United States, through counsel, jointly certify that they conferred and hereby
20   submit their Joint Conference Report in accordance with Federal Rules of Civil Procedure (“Rules”)
21   16 and 26(f) and Local Rule 26-1. Special review is requested to accommodate the Related Actions, as
22   that term is defined later.
23       I.      CASE BACKGROUND AND RELATED CASES
24            This case stems from the loss of life of two individuals who were aboard an aircraft on approach
25   to the Reno/Tahoe International Airport (“RNO”) on August 30, 2016. Plaintiffs, the pilot’s spouse
26




                                                          1
 1   and children, allege the FAA caused the pilot’s wrongful death. The United States denies these

 2   allegations and asserts that pilot error caused the crash.

 3                Individuals related to the passenger in the aircraft have filed lawsuits against the United States

 4   under the Federal Tort Claims Act based upon the same set of facts and circumstances. Specifically,

 5   the passenger’s minor children, by and through their mother, filed a lawsuit against the United States

 6   on July 7, 2019 as case number C:19-cv-00383 (the “383 Action”). Megan Romo Elliker, individually

 7   and as Executor of the Estate of James Elliker, filed, but has not yet served, a lawsuit against the United

 8   States on July 22, 2019 as case number 3:19-cv-00418 (the “418 Action”). Finally, the passenger’s

 9   adult children, Dustin Elliker and Katelynn Hansen, filed, but has not yet served, a lawsuit against the

10   United States on July 24, 2019 as case number 3:19-cv-00424 (the “424 Action”).

11                The parties intend to file a Joint Motion to Consolidate, seeking to consolidate the 383 Action,

12   the 418 Action, and the 424 Action (collectively, the “Related Actions”) into this lawsuit. The parties

13   therefore propose postponing setting the discovery plan and proposed schedule until the Joint Motion

14   to Consolidate is heard, the defendant has filed a responsive pleading in all cases, and all parties can

15   jointly participate in a Rule 26(f) conference in this consolidated matter.

16         II.       PROPOSED DISCOVERY PLAN

17         The parties wish to stay all discovery until the Related Actions have been consolidated into this

18   action, or until a Court order has precluded consolidation of one or more of the Related Actions. The

19   parties have discussed exchanging initial disclosures in the interim and will continue such discussions

20   and preliminary, informal discovery efforts to facilitate a prompt resolution of this dispute.

21         III.      PROPOSED DISCOVERY SCHEDULE

22                The parties wish to stay all discovery and postpone preparing a discovery schedule until the

23   Related Actions have been consolidated into this action, or until a Court order has precluded

24   consolidation of one or more of the Related Actions. The parties desire to have one discovery plan and

25   one discovery schedule for all of the cases arising from this accident.

26   ///




                                                              2
 1      IV.        CERTIFICATIONS

 2            1.     Alternative Dispute Resolution. The parties certify that they met and conferred about

 3   the possibility of using alternative dispute-resolution processes including mediation, arbitration, and, if

 4   applicable, early neutral evaluation.

 5            2.     Alternative Forms of Action Disposition. The parties certify that they considered

 6   consent to trial by a magistrate judge under 28 USC 636(c) and Rule 73 and the use of the Short Trial

 7   Program.

 8            3.     Electronic Evidence. The parties certify that they have discussed the presentation of

 9   evidence in digital format, regardless of whether this matter proceeds to a bench or jury trial.

10
     DATED this 15th day of August, 2019.
11                                                        JOSEPH H. HUNT
12                                                        Assistant Attorney General
                                                          Civil Division
13
                                                          NICHOLAS A. TRUTANICH
14                                                        United States Attorney
15
                                                          GREG ADDINGTON
16   GUNDERSON LAW FIRM                                   Assistant U.S. Attorney

17
     /s/ Mark H. Gunderson                                /s/ Robert J. Gross
18
     Mark H. Gunderson, Esq.                              ROBERT J. GROSS
19   Nevada State Bar No. 2134                            Senior Trial Counsel
     Austin K. Sweet, Esq.                                Aviation, Space & Admiralty Litigation
20   Nevada State Bar No. 11725                           Torts Branch, Civil Division
     Attorneys for the Brown Family                       U.S. Department of Justice
21                                                        Attorneys for Defendant United States of America
22
                                                             IT IS SO ORDERED:
23
24
                                                             UNITED STATES MAGISTRATE JUDGE
25
                                                             DATED: August 16, 2019.
26




                                                         3
